 



EXHIBIT 10.23
Prepared By/Return To:
Sheppard, Mullin, Richter & Hampton llp
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626-1993
Attn: Kenneth D. Fox, Esquire
 
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
DEED OF TRUST, ASSIGNMENT
SECURITY AGREEMENT AND
FIXTURE FILING
by
NNN WESTERN PLACE, LLC, a Delaware limited liability company
(Organizational Identification Number 3776466),
NNN WESTERN PLACE 1, LLC, a Delaware limited liability company
(Organizational Identification Number 3824095),
NNN WESTERN PLACE 2, LLC, a Delaware limited liability company
(Organizational Identification Number 3824096),
NNN WESTERN PLACE 3, LLC, a Delaware limited liability company
(Organizational Identification Number 3824099),
NNN WESTERN PLACE 4, LLC, a Delaware limited liability company
(Organizational Identification Number 3824100),
NNN WESTERN PLACE 5, LLC, a Delaware limited liability company
(Organizational Identification Number 3824101),
NNN WESTERN PLACE 6, LLC, a Delaware limited liability company
(Organizational Identification Number 3824102),
NNN WESTERN PLACE 7, LLC, a Delaware limited liability company
(Organizational Identification Number 3824103), and
GREIT — WESTERN PLACE, LP, a Texas limited partnership
(Organizational Identification Number 800353572),
as Grantor,
to
TRSTE, INC., a Virginia corporation
as Trustee
in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association,
as Beneficiary
This document serves as a Fixture Filing under the Texas Uniform Commercial
Code.

 



--------------------------------------------------------------------------------



 



Deed of Trust, Assignment, Security Agreement and Fixture Filing
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE
FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL
PROPERTY BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE
NUMBER.
THIS INSTRUMENT CONTAINS INDEMNIFICATION PROVISIONS AND PROVISIONS LIMITING
BENEFICIARY’S LIABILITY
FOR NEGLIGENCE.
     This Deed of Trust, Assignment, Security Agreement and Fixture Filing is
made as of the 15th day of February, 2008, by NNN WESTERN PLACE, LLC, a Delaware
limited liability company, NNN WESTERN PLACE 1, LLC, a Delaware limited
liability company, NNN WESTERN PLACE 2, LLC, a Delaware limited liability
company, NNN WESTERN PLACE 3, LLC, a Delaware limited liability company, NNN
WESTERN PLACE 4, LLC, a Delaware limited liability company, NNN WESTERN PLACE 5,
LLC, a Delaware limited liability company, NNN WESTERN PLACE 6, LLC, a Delaware
limited liability company, NNN WESTERN PLACE 7, LLC, a Delaware limited
liability company, and GREIT — WESTERN PLACE, LP, a Texas limited partnership
(individually and collectively herein referred to as “Grantor”), whose address
is c/o Grubb & Ellis Realty Investors, LLC, 1551 N. Tustin Avenue, Suite 300,
Santa Ana, California 92705, to the TRSTE, INC., a Virginia corporation
(“Initial Trustee”), whose address is 301 South Tryon Street, Charlotte, North
Carolina 28288, for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association (“Beneficiary”), whose address is Wachovia Bank,
N.A., Real Estate Financial Services, General Banking Group, Mail Code: CA 6233,
15750 Alton Parkway, Irvine, California 92618.
Recitals
     Grantor has requested that Beneficiary make the Loan (as hereinafter
defined) to Grantor. As a condition precedent to making the Loan, Beneficiary
has required that Grantor execute and deliver this Deed of Trust, Assignment,
Security Agreement and Fixture Filing to Trustee for the benefit of Beneficiary.
Grants and Agreements
     Now, therefore, in order to induce Beneficiary to make the Loan to Grantor,
Grantor agrees as follows:
Article I
Definitions
     As used in this Deed of Trust, the terms defined in the Preamble hereto
shall have the respective meanings specified therein, and the following
additional terms shall have the meanings specified:

-1-



--------------------------------------------------------------------------------



 



     “Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.
     “Accelerating Transfer” means any Transfer of all or any part of the
Property, the legal or beneficial interest therein, or any membership interest
in Grantor in violation of Section 5.2 of this Deed of Trust.
     “Accounts” means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
     “Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
     “Beneficiary” means Beneficiary and its successors and assigns.
     “Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
     “Condemnation” means any taking of title to, use of, or any other interest
in the Property under the exercise of the power of condemnation or eminent
domain, whether temporarily or permanently, by any Governmental Authority or by
any other Person acting under or for the benefit of a Governmental Authority.
     “Condemnation Awards” means any and all judgments, awards of damages
(including severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.
     “Deed of Trust” means this Deed of Trust, Assignment, Security Agreement
and Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
     “Default” means an event or circumstance which, with the giving of Notice
or lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
     “Design and Development Documents” means, collectively, (a) all contracts
for services to be rendered, work to be performed or materials to be supplied in
the development of the Land or the construction or repair of Improvements, if
any; (b) all plans, drawings and specifications

-2-



--------------------------------------------------------------------------------



 



for the development of the Land or the construction or repair of Improvements,
if any; (c) all permits, licenses, variances and other rights or approvals
issued by or obtained from any Governmental Authority or other Person in
connection with the development of the Land or the construction or repair of
Improvements, if any; and (d) all amendments of or supplements to any of the
foregoing.
     “Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction (including any condition, covenant
or restriction imposed in connection with any condominium development or
cooperative housing development), Lease or other matter of any nature that would
affect title to the Property.
     “Environmental Agreement” means the Environmental Indemnity Agreement of
even date herewith by and between Grantor and Guarantor in favor of Beneficiary
pertaining to the Property, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified. The Environmental
Agreement is one of the Loan Documents, but this Deed of Trust does not secure
the obligations of Grantor or Guarantor under the Environmental Agreement.
     “Event of Default” means an event or circumstance specified in Article VI
and the continuance of such event or circumstance beyond the applicable grace
and/or cure periods therefor, if any, set forth in Article VI.
     “Expenses” means all fees, charges, costs and expenses of any nature
whatsoever incurred at any time and from time to time (whether before or after
an Event of Default) by Beneficiary or Trustee in making, funding, administering
or modifying the Loan, in negotiating or entering into any “workout” of the
Loan, or in exercising or enforcing any rights, powers and remedies provided in
this Deed of Trust or any of the other Loan Documents, including attorneys’
fees, court costs, receiver’s fees, management fees and costs incurred in the
repair, maintenance and operation of, or taking possession of, or selling, the
Property.
     “Governmental Authority” means any governmental or quasi-governmental
entity, including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
     “Guarantor” means, individually and collectively, Gary H. Hunt, W. Brand
Inlow, Edward A. Johnson, D. Fleet Wallace, and Gary T. Wescombe, as Trustees of
the G REIT Liquidating Trust dated January 22, 2008, and NNN Realty Advisors,
Inc., a Delaware corporation.
     “Improvements” means all buildings, structures and other improvements now
or hereafter existing, erected or placed on the Land, together with any off-site
improvements owned by Grantor in any way used or to be used in connection with
the use, enjoyment, occupancy or operation of the Land.
     “Insurance Proceeds” means the insurance claims under and the proceeds of
any and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

-3-



--------------------------------------------------------------------------------



 



     “Land” means the real property described in Exhibit A attached hereto and
made a part hereof.
     “Laws” means all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.
     “Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
     “Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the Property, together with
any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
assignment, judgment, lien or charge of any kind, including any conditional sale
or other title retention agreement, any lease in the nature thereof, and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction.
     “Loan” means the loan from Beneficiary to Grantor, the repayment
obligations in connection with which are evidenced by the Note.
     “Loan Agreement” means the Loan Agreement of even date herewith between
Grantor and Beneficiary which sets forth, among other things, the terms and
conditions upon which the proceeds of the Loan will be disbursed, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
     “Loan Documents” means this Deed of Trust, the Note, the Repayment
Guaranty, the Environmental Agreement, the Loan Agreement, any application or
reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents (other than any Swap Contracts) which Grantor,
Guarantor or any other party or parties have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
     “Note” means the Promissory Note of even date herewith in the original
principal amount of Twenty-Eight Million Thousand and No/100 Dollars
($28,000,000.00) made by Grantor to the order of Beneficiary, as the same may
from time to time be extended, amended, restated, supplemented or otherwise
modified.
     “Notice” means a notice, request, consent, demand or other communication
given in accordance with the provisions of Section 9.8 of this Deed of Trust.

-4-



--------------------------------------------------------------------------------



 



     “Obligations” means all present and future debts, obligations and
liabilities of Grantor to Beneficiary and/or Trustee arising pursuant to, and/or
on account of, the provisions of this Deed of Trust, the Note or any of the
other Loan Documents, including the obligations: (a) to pay all principal,
interest, late charges, prepayment premiums (if any) and other amounts due at
any time under the Note; (b) to pay all Expenses, indemnification payments, fees
and other amounts due at any time under this Deed of Trust or any of the other
Loan Documents, together with interest thereon as herein or therein provided;
(c) to pay and perform all obligations of Grantor under any Swap Contract;
(d) to perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed of Trust or any of the other Loan
Documents; and (e) to pay and perform all future advances and other obligations
that Grantor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Beneficiary, when a writing evidences the parties’ agreement that the
advance or obligation be secured by this Deed of Trust; excluding, however, the
debts, obligations and liabilities of Grantor under the Environmental Agreement.
This Deed of Trust does not secure the Environmental Agreement, the Repayment
Guaranty or any other Loan Document that is expressly stated to be unsecured.
     “Permitted Encumbrances” means (a) any matters set forth in any policy of
title insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance that
Beneficiary shall expressly approve in writing in its sole and absolute
discretion.
     “Person” means an individual, a corporation, a partnership, a joint
venture, a limited liability company, a trust, an unincorporated association,
any Governmental Authority or any other entity.
     “Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and Beneficiary shall have no responsibility for the
performance of Grantor’s obligations thereunder) and all general intangibles
(including payment intangibles, trademarks, trade names, goodwill, software and
symbols but excluding all of Grantor’s rights to the payment of money to Grantor
under any Swap Contracts) related to the Real Property or the operation thereof;
(d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all
insurance policies held by Grantor with respect to the Property or Grantor’s
operation thereof; and (f) all money, instruments and documents (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Property, and all deposits and deposit accounts of Grantor with Beneficiary
related to the Property, including

-5-



--------------------------------------------------------------------------------



 



any such deposit account from which Grantor may from time to time authorize
Beneficiary to debit and/or credit payments due with respect to the Loan;
together with all Additions to and Proceeds of all of the foregoing. For
purposes of clarification, “Personalty”, and the security interests granted
hereunder, do not include any of Grantor’s rights to the payment of money from
Beneficiary (or its Affiliates) under any Swap Contracts.
     “Proceeds,” when used with respect to any of the Property, means all
proceeds of such Property, including all Insurance Proceeds and all other
proceeds within the meaning of that term as defined in the Uniform Commercial
Code of the State.
     “Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Development Documents, all Contracts of Sale and all Refinancing
Commitments.
     “Property Assessments” means all Taxes, payments in lieu of taxes, water
rents, sewer rents, assessments, condominium and owner’s association assessments
and charges, maintenance charges and other governmental or municipal or public
or private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
     “Real Property” means the Land and Improvements, together with (a) all
estates, title interests, title reversion rights, remainders, increases, issues,
profits, rights-of-way or uses, additions, accretions, servitudes, strips, gaps,
gores, liberties, privileges, water rights, water courses, alleys, passages,
ways, vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of ingress or egress, parking rights, timber, crops, mineral
interests and other rights, now or hereafter owned by Grantor and belonging or
appertaining to the Land or Improvements; (b) all Claims whatsoever of Grantor
with respect to the Land or Improvements, either in law or in equity, in
possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.
     “Refinancing Commitment” means any commitment from or other agreement with
any Person providing for the financing of the Property, some or all of the
proceeds of which are intended to be used for the repayment of all or a portion
of the Loan.
     “Rents” means all of the rents, royalties, issues, profits, revenues,
earnings, income and other benefits of the Property, or arising from the use or
enjoyment of the Property, including all such amounts paid under or arising from
any of the Leases and all fees, charges, accounts or other payments for the use
or occupancy of rooms or other public facilities within the Real Property.

-6-



--------------------------------------------------------------------------------



 



     “Repayment Guaranty” means, collectively, the Repayment Guaranty of even
date herewith executed by NNN Realty Advisors, Inc., a Delaware corporation, for
the benefit of Lender, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified, and the Repayment Guaranty of even
date herewith executed by the Gary H. Hunt, W. Brand Inlow, Edward A. Johnson,
D. Fleet Wallace, and Gary T. Wescombe, as Trustees of the G REIT Liquidating
Trust dated January 22, 2008, for the benefit of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
     “State” means the state in which the Land is located.
     “Swap Contract” means any agreement, whether or not in writing, relating to
any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
interest cap, collar or floor transaction, currency swap, cross-currency rate
swap, swap option, currency option or any other similar transaction (including
any option to enter into the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
other master agreement, entered into between Beneficiary (or its affiliate) and
Grantor (or its affiliate) in connection with the Loan, together with any
related schedules and confirmations, as amended, supplemented, superseded or
replaced from time to time, relating to or governing any or all of the
foregoing.
     “Taxes” means all taxes and assessments, whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, which at any time may be
assessed, levied, confirmed or imposed by any Governmental Authority or any
community facilities or other private district on Grantor or on any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.
     “Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, whether made voluntarily or by operation of Law or otherwise, and
whether made with or without consideration.
     “Trustee” means the Initial Trustee or its successor in trust who may be
acting under and pursuant to this Deed of Trust from time to time.
Article II
Granting Clauses; Condition of Grant
     Section 2.1 Conveyances and Security Interests.
     In order to secure the prompt payment and performance of the Obligations,
Grantor, as tenants in common, (a) irrevocably and unconditionally grants,
conveys, transfers and assigns to Trustee, in trust, for the benefit of
Beneficiary, with power of sale and right of entry and possession, all estate,
right, title and interest that Grantor now has or may later acquire in and to
the Real Property; (b) grants to Beneficiary a security interest in the
Personalty; (c) assigns to Beneficiary, and grants to Beneficiary a security
interest in, all Condemnation Awards and all Insurance Proceeds; and (d) assigns
to Beneficiary, and grants to Beneficiary a security interest

-7-



--------------------------------------------------------------------------------



 



in, all of Grantor’s right, title and interest in, but not any of Grantor’s
obligations or liabilities under, all Design and Development Documents, all
Contracts of Sale and all Refinancing Commitments. All Persons who may have or
acquire an interest in all or any part of the Property will be deemed to have
notice of, and will be bound by, the terms of the Obligations and each other
agreement or instrument made or entered into in connection with each of the
Obligations. Such terms include any provisions in the Note, the Loan Agreement
or any Swap Contract which provide that the interest rate on one or more of the
Obligations may vary from time to time. Unless Lender otherwise agrees in
writing, Grantor’s obligations under any Swap Contract shall continue to be
secured by this Deed of Trust notwithstanding that Lender has sold,
participated, syndicated or otherwise transferred or released some or all of its
interest in the Loan to another person.
     Section 2.2 Absolute Assignment of Leases and Rents.
     In consideration of the making of the Loan by Beneficiary to Grantor and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor absolutely and unconditionally assigns the Leases
and Rents to Beneficiary. This assignment is, and is intended to be, an
unconditional, absolute and present assignment from Grantor to Beneficiary of
all of Grantor’s right, title and interest in and to the Leases and the Rents
and not an assignment in the nature of a pledge of the Leases and Rents or the
mere grant of a security interest therein. So long as no Event of Default shall
exist, however, and so long as Grantor is not in default in the performance of
any obligation, covenant or agreement contained in the Leases, Grantor shall
have a license (which license shall terminate automatically and without notice
upon the occurrence of an Event of Default or a default by Grantor under the
Leases) to collect, but not prior to accrual, all Rents. Grantor agrees to
collect and hold all Rents in trust for Beneficiary and to use the Rents for the
payment of the cost of operating and maintaining the Property and for the
payment of the other Obligations before using the Rents for any other purpose.
     Section 2.3 Security Agreement, Fixture Filing and Financing Statement.
     This Deed of Trust creates a security interest in the Personalty, and, to
the extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary under the Uniform Commercial Code
of the State. In addition to all of its other rights under this Deed of Trust
and otherwise, Beneficiary shall have all of the rights of a secured party under
the Uniform Commercial Code of the State, as in effect from time to time, or
under the Uniform Commercial Code in force from time to time in any other state
to the extent the same is applicable Law. This Deed of Trust shall be effective
as a financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Deed of Trust shall also be effective as a financing statement
with respect to any other Property as to which a security interest may be
perfected by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Grantor and Beneficiary are set forth in the opening paragraph of this Deed of
Trust. A carbon, photographic or other reproduction of this Deed of Trust or any
other financing statement relating to this Deed of Trust shall be sufficient as
a financing statement for any of the purposes referred to in this Section.
Grantor hereby irrevocably authorizes

-8-



--------------------------------------------------------------------------------



 



Beneficiary at any time and from time to time to file any initial financing
statements, amendments thereto and continuation statements as authorized by
applicable Law, reasonably required by Beneficiary to establish or maintain the
validity, perfection and priority of the security interests granted in this Deed
of Trust. The foregoing authorization includes Grantor’s irrevocable
authorization for Beneficiary at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(a) as “all assets” of Grantor or words of similar effect, regardless of whether
any particular asset comprised in the Personalty falls within the scope of the
Uniform Commercial Code of the State or the jurisdiction where the initial
financing statement or amendment is filed, or (b) as being of an equal or lesser
scope or with greater detail; provided that in either case, such description is
limited to assets used on or in connection with the Property.
     Section 2.4 Reconveyance of Deed of Trust and Termination of Assignments
and Financing Statements.
     If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement and all Swap Contracts
have been terminated, Trustee, upon request by Beneficiary, will provide a
release of the Property from the lien of this Deed of Trust and termination
statements for filed financing statements, if any, to Grantor. Grantor shall be
responsible for the recordation of such release and the payment of any recording
and filing costs. Upon the recording of such release and the filing of such
termination statements, the absolute assignments set forth in Section 2.2 shall
automatically terminate and become null and void. Partial releases of the
Property from the lien of this Deed of Trust shall be made on the terms and
subject to the conditions of the Loan Agreement. No partial release shall be
sought, requested or required if any Event of Default has occurred which has not
been cured.
Article III
Representations and Warranties
     Grantor makes the following representations and warranties to Beneficiary:
     Section 3.1 Title to Real Property.
     Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Grantor has the right and
authority to convey the Real Property and does hereby convey the Real Property.
The Real Property is subject to no Encumbrances other than the Permitted
Encumbrances.
     Section 3.2 Title to Other Property.
     Grantor has good title to the Personalty, and the Personalty is not subject
to any Encumbrance other than the Permitted Encumbrances. None of the Leases,
Rents, Design and Development Documents, Contracts of Sale or Refinancing
Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

-9-



--------------------------------------------------------------------------------



 



     Section 3.3 Property Assessments.
     The Real Property is assessed for purposes of Property Assessments as a
separate and distinct parcel from any other property, such that the Real
Property shall never become subject to the Lien of any Property Assessments
levied or assessed against any property other than the Real Property.
     Section 3.4 Independence of the Real Property.
     To Grantor’s knowledge, no buildings or other improvements on property not
covered by this Deed of Trust rely on the Real Property or any interest therein
to fulfill any requirement of any Governmental Authority for the existence of
such property, building or improvements; and none of the Real Property relies,
or will rely, on any property not covered by this Deed of Trust or any interest
therein to fulfill any requirement of any Governmental Authority. To Grantor’s
knowledge, the Real Property has been properly subdivided from all other
property in accordance with the requirements of any applicable Governmental
Authorities.
     Section 3.5 Existing Improvements.
     The existing Improvements, if any, were constructed, and are being used and
maintained, in accordance with all applicable Laws, including zoning Laws.
     Section 3.6 Leases and Tenants.
     The Leases are valid and are in full force and effect, and Grantor is not
in default under any of the terms thereof. Except as expressly permitted in the
Loan Agreement, Grantor has not accepted any Rents in advance of the time the
same became due under the Leases and has not forgiven, compromised or discounted
any of the Rents. Grantor has title to and the right to assign the Leases and
Rents to Beneficiary, and no other assignment of the Leases or Rents has been
granted. To the best of Grantor’s knowledge and belief, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.
Article IV
Affirmative Covenants
     Section 4.1 Obligations.
     Grantor agrees to promptly pay and perform all of the Obligations, time
being of the essence in each case.
     Section 4.2 Property Assessments; Documentary Taxes.
     Grantor (a) will promptly pay in full and discharge all Property
Assessments, and (b) will furnish to Beneficiary, upon demand, the receipted
bills for such Property Assessments prior to the day upon which the same shall
become delinquent. Property Assessments shall be considered delinquent as of the
first day any interest or penalty commences to accrue thereon.

-10-



--------------------------------------------------------------------------------



 



Grantor will promptly pay all stamp, documentary, recordation, transfer and
intangible taxes and all other taxes that may from time to time be required to
be paid with respect to the Loan, the Note, this Deed of Trust or any of the
other Loan Documents.
     Section 4.3 Permitted Contests.
     Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary nor Trustee is
subjected to any Claim as a result of such contest, and (d) Grantor provides
assurances satisfactory to Beneficiary (including the establishment of an
appropriate reserve account with Beneficiary) of its ability to pay such
Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save Beneficiary
and Trustee harmless against all Claims in connection therewith. Promptly after
the settlement or conclusion of such contest or action, Grantor shall comply
with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.
     Section 4.4 Compliance with Laws.
     Grantor will comply with and not violate, and cause to be complied with and
not violated, all present and future Laws applicable to the Property and its use
and operation.
     Section 4.5 Maintenance and Repair of the Property.
     Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
     Section 4.6 Additions to Security.
     All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Trustee and/or Beneficiary
such further documents as may be required by the terms of the Loan Agreement and
the other Loan Documents.

-11-



--------------------------------------------------------------------------------



 



     Section 4.7 Subrogation; Vendor’s/Purchase Money Lien.
     To the extent permitted by Law, Beneficiary shall be subrogated,
notwithstanding its release of record, to any Lien now or hereafter existing on
the Property to the extent that such Lien is paid or discharged by Beneficiary
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Beneficiary to pay or discharge any Lien. If
all or any portion of the proceeds of the loan evidenced by the Note or of any
other secured indebtedness has been advanced for the purpose of paying the
purchase price for all or a part of the Property, no vendor’s or purchase money
lien is waived; and Beneficiary shall have, and is hereby granted, a vendor’s or
purchase money lien on the Property as cumulative additional security for the
secured indebtedness. Beneficiary may foreclose under this Deed of Trust or
under the vendor’s or purchase money lien without waiving the other or may
foreclose under both.
     Section 4.8 Leases.
          (a) Except as expressly permitted in the Loan Agreement, Grantor shall
not enter into any Material Lease (as defined in the Loan Agreement) with
respect to all or any portion of the Property without the prior written consent
of Beneficiary.
          (b) Neither Trustee nor Beneficiary shall be obligated to perform or
discharge any obligation of Grantor under any Lease. The assignment of Leases
provided for in this Deed of Trust in no manner places on Beneficiary or Trustee
any responsibility for (i) the control, care, management or repair of the
Property, (ii) the carrying out of any of the terms and conditions of the
Leases, (iii) any waste committed on the Property, or (iv) any dangerous or
defective condition on the Property (whether known or unknown).
          (c) No approval of any Lease by Beneficiary shall be for any purpose
other than to protect Beneficiary’s security and to preserve Beneficiary’s
rights under the Loan Documents, and no such approval shall result in a waiver
of a Default or Event of Default.
Article V
Negative Covenants
     Section 5.1 Encumbrances.
     Grantor will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic’s lien or other Lien or Encumbrance against the
Property, Grantor will promptly discharge the same by payment or filing a bond
or otherwise as permitted by Law. So long as Beneficiary’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Beneficiary in its sole and absolute discretion, Grantor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Grantor does
so diligently and without prejudice to Beneficiary or delay in completing
construction of the Improvements. Grantor shall give Beneficiary Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.

-12-



--------------------------------------------------------------------------------



 



     Section 5.2 Transfer of the Property.
          (a) Grantor will not Transfer, or contract to Transfer, all or any
part of the Property or any legal or beneficial interest therein (except for
certain Transfers of the Accessories expressly permitted in this Deed of Trust).
The Transfer of more than 10% of the membership interests in Grantor (whether in
one or more transactions during the term of the Loans) shall be deemed to be a
prohibited Transfer of the Property.
          (b) Provided that no Event of Default is then continuing hereunder or
under any of the other Loan Documents, the following Transfers shall be
permitted under this Section 5.2 without the prior written consent of
Beneficiary:
          (1) a Transfer of corporate stock, partnership interests (other than
the general partner’s direct interests in Grantor) and/or membership interests
(other than the managing member’s direct interests in Grantor) in Grantor, or in
any partner or member of Grantor, or any direct or indirect legal or beneficial
owner of Grantor, so long as following such Transfer (whether in one or a series
of transactions) or, with respect to any creation or issuance of new limited
partnership interests or membership interests, not more than 49% of the
beneficial economic interest in Grantor (whether directly or indirectly) has
been transferred in the aggregate, and there is no Change of Control (defined
below) and the persons responsible for the day to day management of the Property
and Grantor remain unchanged following such Transfer;
          (2) any involuntary Transfer caused by the death of any partner,
shareholder, joint venturer, member or beneficial owner of a trust, or any
direct or indirect legal or beneficial owner of Grantor, so long as Grantor is
promptly reconstituted, if required, following such death and so long as there
is no Change of Control (defined below) and those persons responsible for the
day to day management of the Property and Grantor remain unchanged as a result
of such death (other than any decedent) or any replacement management or
controlling parties are approved by Beneficiary;
          (3) a Transfer comprised of gifts for estate planning purposes of any
individual’s interests in Grantor, or in any of Grantor’s partners, members,
shareholders, beneficial owners of a trust or joint venturers, or any direct or
indirect legal or beneficial owner of Grantor, to the spouse, any lineal
descendant, or the spouse of any lineal descendant of such individual, or to a
trust for the benefit of any one or more of such individual, spouse, any lineal
descendant, or the spouse of any lineal descendant of such individual, so long
as Grantor is reconstituted promptly, if required, following such gift and so
long as there is no Change of Control and those persons responsible for the day
to day management of the Property and Grantor remain unchanged following such
gift.
          (4) Provided that no Event of Default is then continuing hereunder or
under any of the other Loan Documents, or, if an Event of Default exists and
such transfer would result in the cure of such Event of Default, the

-13-



--------------------------------------------------------------------------------



 



transfer of any tenant in common interest in the Property between the entities
comprising Borrower (a “TIC Agreement Transfer”) shall be permitted by Lender,
provided that (1) the financial condition of the transferee has not materially
adversely changed since the date such transferee initially acquired tenant in
common interests in the Property, (2) the TIC Agreement Transfer does not result
in the violation of any applicable securities laws, (3) following the TIC
Agreement Transfer no more than forty-nine percent (49%) of the undivided
ownership interests in the Property will be held by any Person and its
Affiliates who together owned less than a forty-nine percent (49%) undivided
ownership interest in the Property prior to the TIC Agreement Transfer, and
(4) Lender shall have received and approved all documents evidencing or relating
to the TIC Agreement Transfer (including without limitation, conveyance
instruments, amendments to the Tenancy in Common Agreement and the Loan
Documents to reflect changes in ownership percentages, and title insurance
policy endorsements) as well as any other documents, instruments, opinions,
endorsements or agreements reasonably required by Lender, and Lender shall have
been paid all costs and expenses, including attorneys’ fees, incurred in
connection with the TIC Agreement Transfer.
For purposes of this Section 5.2(b), “Change of Control” shall mean a change in
the identity of the individual or entities or group of individuals or entities
who have the right, by virtue of any partnership agreement, articles of
incorporation, by-laws, articles of organization, operating agreement or any
other agreement, with or without taking any formative action, to cause Grantor
to take some action or to prevent, restrict or impede Grantor from taking some
action which, in either case, Grantor could take or could refrain from taking
were it not for the rights of such individuals. With respect to any Transfer of
less than an undivided forty-nine percent (49%) interest in the Property that is
subject to the prior written approval of Beneficiary, Beneficiary shall approve
or disapprove any such matter within ten (10) Business Days of Beneficiary’s
receipt of a written notice from Grantor requesting Beneficiary’s approval,
provided such notice includes all information necessary to make such decision,
and further provided that such written notice from Grantor shall conspicuously
state, in large bold type, that “PURSUANT TO SECTION 5.2 OF THE DEED OF TRUST, A
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF BENEFICIARY’S RECEIPT OF
THIS WRITTEN NOTICE”. If Beneficiary fails to disapprove any such matter within
such period, Grantor shall provide a second written notice requesting approval,
which written notice shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2 OF THE DEED OF TRUST, THE MATTER DESCRIBED HEREIN SHALL
BE DEEMED APPROVED IF BENEFICIARY DOES NOT RESPOND TO THE CONTRARY WITHIN FIVE
(5) BUSINESS DAYS OF BENEFICIARY’S RECEIPT OF THIS WRITTEN NOTICE”. Thereafter,
if Beneficiary does not disapprove such matter within said five (5) Business Day
period such matter shall be deemed approved.
     Section 5.3 Removal, Demolition or Alteration of Accessories and
Improvements.
     Except to the extent permitted by the following sentence, no Improvements
or Accessories shall be removed, demolished or materially altered without the
prior written consent of Beneficiary. Grantor may remove and dispose of, free
from the Lien of this Deed of Trust,

-14-



--------------------------------------------------------------------------------



 



such Accessories as from time to time become worn out or obsolete, provided
that, either (a) Grantor reasonably determines that such Accessories are not
necessary for the proper ownership or operation of the Property, (b) at the time
of, or prior to, such removal, any such Accessories are replaced with other
Accessories which are free from Liens other than Permitted Encumbrances and have
a value at least equal to that of the replaced Accessories (and by such removal
and replacement Grantor shall be deemed to have subjected such replacement
Accessories to the Lien of this Deed of Trust), or (c) so long as a prepayment
may be made without the imposition of any premium pursuant to the Note, such
Accessories are sold at fair market value for cash and the net cash proceeds
received from such disposition are paid over promptly to Beneficiary to be
applied to the prepayment of the principal of the Loan.
     Section 5.4 Additional Improvements.
     Grantor will not construct any Improvements other than those presently on
the Land and those described in the Loan Agreement without the prior written
consent of Beneficiary. Grantor will complete and pay for, within a reasonable
time, any Improvements which Grantor is permitted to construct on the Land.
Grantor will construct and erect any permitted Improvements (a) strictly in
accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right-of-way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land.
     Section 5.5 Restrictive Covenants, Zoning, etc.
     Without the prior written consent of Beneficiary, Grantor will not
initiate, join in, or consent to any change in, any restrictive covenant,
easement, zoning ordinance, or other public or private restrictions limiting or
defining the uses which may be made of the Property. Grantor (a) will promptly
perform and observe, and cause to be performed and observed, all of the terms
and conditions of all agreements affecting the Property, and (b) will do or
cause to be done all things necessary to preserve intact and unimpaired any and
all easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.
Article VI
Events of Default
     The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:
     Section 6.1 Payment Obligations.
     Grantor fails to pay any of the Obligations when due, whether on the
scheduled due date or upon acceleration, maturity or otherwise.
     Section 6.2 Transfers.
          (a) Grantor Transfers, or contracts to Transfer, all or any part of
the Property or any legal or beneficial interest therein (except for Transfers
of the Accessories expressly permitted under this Deed of Trust). The Transfer
of more than 10% of the membership interests

-15-



--------------------------------------------------------------------------------



 



in Grantor (whether in one or more transactions during the term of the Loans)
shall be deemed to be a prohibited Transfer of the Property.
          (b) Provided that no Event of Default is then continuing hereunder or
under any of the other Loan Documents, the Transfers set forth in Section 5.2(b)
shall be permitted under this Section 6.2(b) without the prior written consent
of Beneficiary.
     Section 6.3 Other Obligations.
     Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor; provided, however,
that if such default is susceptible of cure but such cure cannot be accomplished
with reasonable diligence within said period of time, and if Grantor commences
to cure such default promptly after receipt of notice thereof from Beneficiary,
and thereafter prosecutes the curing of such default with reasonable diligence,
such period of time shall be extended for such period of time as may be
necessary to cure such default with reasonable diligence, but not to exceed an
additional sixty (60) days.
     Section 6.4 Event of Default Under Other Loan Documents.
     An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Grantor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period).
     Section 6.5 Default Under Other Lien Documents.
     A default by Grantor occurs under any other mortgage, deed of trust or
security agreement covering the Property, including any Permitted Encumbrances.
     Section 6.6 Execution; Attachment.
     Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within sixty
(60) days after the same is levied.
Article VII
Rights and Remedies
     Upon the happening of and during the continuance of any Event of Default,
Beneficiary shall have the right, in addition to any other rights or remedies
available to Beneficiary under any of the Loan Documents or applicable Law, to
exercise any one or more of the following rights, powers or remedies:
     Section 7.1 Acceleration.
     Beneficiary may accelerate all Obligations under the Loan Documents (except
as provided below) whereupon such Obligations shall become immediately due and
payable,

-16-



--------------------------------------------------------------------------------



 



without notice of default, notice of acceleration or intention to accelerate,
presentment or demand for payment, protest, notice of protest, notice of
nonpayment or dishonor, or notices or demands of any kind or character (all of
which are hereby waived by Grantor); provided that the foregoing provisions of
this Section 7.1 shall not be applicable to the Swap Contracts, and any
acceleration of the obligations thereunder or exercise of other remedies
thereunder shall be governed by the terms of the Swap Contracts.
     Section 7.2 Foreclosure.
     Trustee is authorized and empowered and it shall be his special duty at the
request of Beneficiary to sell the Property or any part thereof situated in the
State of Texas, at the courthouse of any county (whether or not the counties in
which the Property is located are contiguous, if the Property is located in more
than one county) in the State of Texas in which any part of the Property is
situated, at public venue to the highest bidder for cash between the hours of
ten o’clock a.m. and four o’clock p.m. on the first Tuesday in any month or at
such other place, time and date as provided by the statutes of the State of
Texas then in force governing sales of real estate under powers of sale
conferred by deed of trust, after having given notice of such sale in accordance
with such statutes. Any sale made by Trustee hereunder may be as an entirety or
in such parcels as Beneficiary may request. To the extent permitted by
applicable Law, any sale may be adjourned by announcement at the time and place
appointed for such sale without further notice except as may be required by Law.
The sale by Trustee of less than the whole of the Property shall not exhaust the
power of sale herein granted, and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Property shall
be sold; and, if the proceeds of such sale of less than the whole of the
Property shall be less than the aggregate of the Obligations and the expense of
executing this trust as provided herein, this Deed of Trust and the lien hereof
shall remain in full force and effect as to the unsold portion of the Property
just as though no sale had been made; provided, however, that Grantor shall
never have any right to require the sale of less than the whole of the Property
but Beneficiary shall have the right, at its sole election, to request Trustee
to sell less than the whole of the Property. Trustee may, after any request or
direction by Beneficiary, and as agent for the Beneficiary, sell not only the
real property but also the Personalty and other interests which are a part of
the Property, or any part thereof, as a unit and as a part of a single sale, or
may sell any part of the Property separately from the remainder of the Property.
It shall not be necessary for Trustee to have taken possession of any part of
the Property or to have present or to exhibit at any sale any of the Personalty.
After each sale, Trustee shall make to the purchaser or purchasers at such sale
good and sufficient conveyances in the name of Grantor, conveying the property
so sold to the purchaser or purchasers with general warranty of title of
Grantor, subject to the Permitted Encumbrances (and to such leases and other
matters, if any, as Trustee may elect upon request of Beneficiary), and shall
receive the proceeds of said sale or sales and apply the same as herein
provided. Payment of the purchase price to the Trustee shall satisfy the
obligation of purchaser at such sale therefor, and such purchaser shall not be
responsible for the application thereof. The power of sale granted herein shall
not be exhausted by any sale held hereunder by Trustee or his substitute or
successor, and such power of sale may be exercised from time to time and as many
times as Beneficiary may deem necessary until all of the Property has been duly
sold and all Obligations has been fully paid. In the event any sale hereunder is
not completed or is defective in the opinion of Holder, such sale shall not
exhaust the power of sale hereunder and Beneficiary shall have the right to
cause a subsequent sale or sales to be made

-17-



--------------------------------------------------------------------------------



 



hereunder. Any and all statements of fact or other recitals made in any deed or
deeds or other conveyances given by Trustee or any successor or substitute
appointed hereunder as to nonpayment of the Obligations or as to the occurrence
of any default, or as to Beneficiary’s having declared all of said indebtedness
to be due and payable, or as to the request to sell, or as to notice of time,
place and terms of sale and the properties to be sold having been duly given, or
as to the refusal, failure or inability to act of Trustee or any substitute or
successor trustee, or as to the appointment of any substitute or successor
trustee, or as to any other act or thing having been duly done by Holder or by
such Trustee, substitute or successor, shall be taken as prima facie evidence of
the truth of the facts so stated and recited. The Trustee or his successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices and the conduct of sale, but in the name and on behalf of
Trustee, his successor or substitute. If Trustee or his successor or substitute
shall have given notice of sale hereunder, any successor or substitute Trustee
thereafter appointed may complete the sale and the conveyance of the property
pursuant thereto as if such notice had been given by the successor or substitute
Trustee conducting the sale.
     Section 7.3 Judicial Action.
     Beneficiary shall have the right from time to time to sue Grantor for any
sums (whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed of Trust, as the same become due), without regard to whether or not any of
the other Obligations shall be due, and without prejudice to the right of
Beneficiary thereafter to enforce any appropriate remedy against Grantor,
including an action of foreclosure or an action for specific performance, for a
Default or Event of Default existing at the time such earlier action was
commenced.
     Section 7.4 Collection of Rents.
     Upon the occurrence of an Event of Default, the license granted to Grantor
to collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Grantor. Beneficiary may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Beneficiary may, but shall not be obligated to, exercise and
enforce any or all of Grantor’s rights under the Leases. Without limiting the
generality of the foregoing, Beneficiary may notify the tenants under the Leases
that all Rents are to be paid to Beneficiary, and following such notice all
Rents shall be paid directly to Beneficiary and not to Grantor or any other
Person other than as directed by Beneficiary, it being understood that a demand
by Beneficiary on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Beneficiary without the
necessity of further consent by Grantor. Grantor hereby irrevocably authorizes
and directs the tenants under the Leases to pay all Rents to Beneficiary instead
of to Grantor, upon receipt of written notice from Beneficiary, without the
necessity of any inquiry of Grantor and without the necessity of determining the
existence or non-existence of an Event of Default. Grantor hereby appoints
Beneficiary as Grantor’s attorney-in-fact with full power of substitution, which
appointment shall take effect upon the occurrence of an Event of Default and is
coupled with an interest and is irrevocable prior to the full and final payment
and performance of the Obligations, in Grantor’s name or in Beneficiary’s name:
(a) to endorse all checks and other instruments

-18-



--------------------------------------------------------------------------------



 



received in payment of Rents and to deposit the same in any account selected by
Beneficiary; (b) to give receipts and releases in relation thereto; (c) to
institute, prosecute and/or settle actions for the recovery of Rents; (d) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which
Beneficiary may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Grantor shall pay, on demand, to
Beneficiary, the amount of any deficiency between (i) the Rents received by
Beneficiary, and (ii) all Expenses incurred together with interest thereon as
provided in the Loan Agreement and the other Loan Documents.
     Section 7.5 Taking Possession or Control of the Property.
     As an absolute matter of right without regard to the adequacy of the
security, and to the extent permitted by Law without notice to Grantor,
Beneficiary shall be entitled, upon ex parte application to a court of competent
jurisdiction, to the immediate appointment of a receiver for all or any part of
the Property and the Rents, whether such receivership may be incidental to a
proposed sale of the Property or otherwise, and Grantor hereby consents to the
appointment of such a receiver and agrees that such receiver shall have all of
the rights and powers granted to Beneficiary pursuant to Section 7.4. In
addition, to the extent permitted by Law, and with or without the appointment of
a receiver, or an application therefor, Beneficiary may (a) enter upon, and take
possession of (and Grantor shall surrender actual possession of), the Property
or any part thereof, without notice to Grantor and without bringing any legal
action or proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.
     Section 7.6 Management of the Property.
     Upon obtaining possession of the Property or upon the appointment of a
receiver as described in Section 7.5, Beneficiary, Trustee or the receiver, as
the case may be, may, at its sole option, (a) make all necessary or proper
repairs and Additions to or upon the Property, (b) operate, maintain, control,
make secure and preserve the Property, and (c) complete the construction of any
unfinished Improvements on the Property and, in connection therewith, continue
any and all outstanding contracts for the erection and completion of such
Improvements and make and enter into any further contracts which may be
necessary, either in their or its own name or in the name of Grantor (the costs
of completing such Improvements shall be Expenses secured by this Deed of Trust
and shall accrue interest as provided in the Loan Agreement and the other Loan
Documents). Beneficiary, Trustee or such receiver shall be under no liability
for, or by reason of, any such taking of possession, entry, holding, removal,
maintaining, operation or management, except for gross negligence or willful
misconduct. The exercise of the remedies provided in this Section shall not cure
or waive any Event of Default, and the enforcement of such remedies, once
commenced, shall continue for so long as Beneficiary shall elect,
notwithstanding the fact that the exercise of such remedies may have, for a
time, cured the original Event of Default.

-19-



--------------------------------------------------------------------------------



 



     Section 7.7 Uniform Commercial Code.
     Beneficiary may proceed under the Uniform Commercial Code as to all or any
part of the Personalty, and in conjunction therewith may exercise all of the
rights, remedies and powers of a secured creditor under the Uniform Commercial
Code. Upon the occurrence of any Event of Default, Grantor shall assemble all of
the Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Trustee to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties. Alternatively, Beneficiary may choose to
dispose of some or all of the Property, in any combination consisting of both
Personalty and Real Property, in one sale to be held in accordance with the Law
and procedures applicable to real property, as permitted by Article 9 of the
Uniform Commercial Code. Grantor agrees that such a sale of Personalty together
with Real Property constitutes a commercially reasonable sale of the Personalty.
     Section 7.8 Application of Proceeds.
     Unless otherwise provided by applicable Law, all proceeds from the sale of
the Property or any part thereof pursuant to the rights and remedies set forth
in this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.
     Section 7.9 Other Remedies.
     Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.
Article VIII
Trustee
     Section 8.1 Liability of Trustee.
     Trustee shall have no liability or responsibility for, and make no
warranties in connection with, the validity or enforceability of any of the Loan
Documents or the description, value or status of title to the Property. Trustee
shall be protected in acting upon any notice, request, consent, demand,
statement, note or other paper or document believed by Trustee to be genuine and
to have been signed by the party or parties purporting to sign the same. Trustee
shall not be liable for any error of judgment, nor for any act done or step
taken or omitted, nor for any mistakes of law or fact, nor for anything which
Trustee may do or refrain from doing in good faith, nor generally shall Trustee
have any accountability hereunder. WITHOUT LIMITATION, THE FOREGOING LIMITATIONS
OF LIABILITY SHALL APPLY TO TRUSTEE WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN
PART ARE

-20-



--------------------------------------------------------------------------------



 



CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE
NEGLIGENCE (WHETHER SOLE, COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF
TRUSTEE. HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO TRUSTEE TO THE EXTENT THAT
THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF TRUSTEE. The powers and duties of Trustee
hereunder may be exercised through such attorneys, agents or servants as Trustee
may appoint, and Trustee shall have no liability or responsibility for any act,
failure to act, negligence or willful conduct of such attorney, agent or
servant, so long as the selection was made with reasonable care. In addition,
Trustee may consult with legal counsel selected by Trustee, and Trustee shall
have no liability or responsibility by reason of any act or failure to act in
accordance with the opinions of such counsel. Trustee may act hereunder and may
sell or otherwise dispose of the Property or any part thereof as herein
provided, although Trustee has been, may now be or may hereafter be, an
attorney, officer, agent or employee of Beneficiary, in respect of any matter or
business whatsoever. Trustee, however, shall have no obligation to sell all or
any part of the Property following an Event of Default or to take any other
action authorized to be taken by Trustee hereunder except upon the demand of
Beneficiary.
     Section 8.2 Indemnification of Trustee.
     Grantor agrees to indemnify Trustee and to hold Trustee harmless from and
against any and all Claims and Expenses directly or indirectly arising out of or
resulting from any transaction, act, omission, event or circumstance in any way
connected with the Property or the Loan, including but not limited to any Claim
arising out of or resulting from any assertion or allegation that Trustee is
liable for any act or omission of Grantor or any other Person in connection with
the ownership, development, financing, operation or sale of the Property.
WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO TRUSTEE WITH
RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR
ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE,
COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF TRUSTEE. HOWEVER, SUCH
INDEMNITIES SHALL NOT APPLY TO TRUSTEE TO THE EXTENT THAT THE SUBJECT OF THE
INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TRUSTEE. The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Loan and shall survive the repayment of the Loan, any foreclosure or deed,
conveyance or assignment in lieu thereof and any other action by Trustee to
enforce the rights and remedies of Beneficiary or Trustee hereunder or under the
other Loan Documents.

-21-



--------------------------------------------------------------------------------



 



     Section 8.3 Substitution of Trustee; Multiple Trustees.
     Beneficiary shall have, and is hereby granted with warranty of further
assurances, the irrevocable power to appoint a new or replacement or substitute
Trustee. Such power may be exercised at any time without notice, without cause
and without specifying any reason therefor, by filing for record in the office
where this Deed of Trust is recorded a Substitution of Trustee. The power of
appointment of a successor Trustee may be exercised as often as and whenever
Beneficiary may choose, and the exercise of the power of appointment, no matter
how often, shall not be an exhaustion thereof. Upon the recordation of such
Substitution of Trustee, the Trustee so appointed shall thereupon, without any
further act or deed of conveyance, become fully vested with identically the same
title and estate in and to the Property and with all the rights, powers, trusts
and duties of its predecessor in the trust hereunder with like effect as if
originally named as Trustee hereunder. Whenever in this Deed of Trust reference
is made to Trustee, it shall be construed to mean each Person appointed as
Trustee for the time being, whether original or successor in trust. All title,
estate, rights, powers, trusts and duties granted to Trustee shall be in each
Person appointed as Trustee so that any action hereunder by any Person appointed
as Trustee shall for all purposes be deemed to be, and as effective as, the
action of all Trustees.
Article IX
Miscellaneous
     Section 9.1 Rights, Powers and Remedies Cumulative.
     The Deed of Trust is a deed of trust and mortgage, and each right, power
and remedy of Beneficiary or Trustee as provided for in this Deed of Trust, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Deed of Trust, or in any of the other Loan
Documents or now or hereafter existing by Law, and the exercise or beginning of
the exercise by Beneficiary or Trustee of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by Beneficiary
or Trustee of any or all such other rights, powers or remedies. In the event a
foreclosure hereunder shall be commenced by Trustee, Beneficiary may at any time
before the sale of the Property direct Trustee to abandon the sale, and may then
institute suit for the collection of the Note and/or any other secured
indebtedness, and for the foreclosure of this Deed of Trust. It is agreed that
if Beneficiary should institute a suit for the collection of the Note or any
other secured indebtedness and for the foreclosure of this Deed of Trust,
Beneficiary may at any time before the entry of a final judgment in said suit
dismiss the same, and require Trustee, to sell the Property in accordance with
the provisions of this Deed of Trust.
     Section 9.2 No Waiver by Beneficiary or Trustee.
     No course of dealing or conduct by or among Beneficiary, Trustee and
Grantor shall be effective to amend, modify or change any provisions of this
Deed of Trust or the other Loan Documents. No failure or delay by Beneficiary or
Trustee to insist upon the strict performance of any term, covenant or agreement
of this Deed of Trust or of any of the other Loan Documents,

-22-



--------------------------------------------------------------------------------



 



or to exercise any right, power or remedy consequent upon a breach thereof,
shall constitute a waiver of any such term, covenant or agreement or of any such
breach, or preclude Beneficiary or Trustee from exercising any such right, power
or remedy at any later time or times. By accepting payment after the due date of
any of the Obligations, neither Beneficiary nor Trustee shall be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare an Event of Default for failure to make prompt payment of any such
other Obligations. Neither Grantor nor any other Person now or hereafter
obligated for the payment of the whole or any part of the Obligations shall be
relieved of such liability by reason of (a) the failure of Beneficiary to comply
with any request of Grantor or of any other Person to take action to foreclose
this Deed of Trust or otherwise enforce any of the provisions of this Deed of
Trust, or (b) any agreement or stipulation between any subsequent owner or
owners of the Property and Beneficiary, or (c) Beneficiary’s extending the time
of payment or modifying the terms of this Deed of Trust or any of the other Loan
Documents without first having obtained the consent of Grantor or such other
Person. Regardless of consideration, and without the necessity for any notice to
or consent by the holder of any subordinate Lien on the Property, Beneficiary
may release any Person at any time liable for any of the Obligations or any part
of the security for the Obligations and may extend the time of payment or
otherwise modify the terms of this Deed of Trust or any of the other Loan
Documents without in any way impairing or affecting the Lien of this Deed of
Trust or the priority of this Deed of Trust over any subordinate Lien. The
holder of any subordinate Lien shall have no right to terminate any Lease
regardless of whether or not such Lease is subordinate to this Deed of Trust.
Beneficiary may resort to the security or collateral described in this Deed of
Trust or any of the other Loan Documents in such order and manner as Beneficiary
may elect in its sole discretion.
     Section 9.3 Waivers and Agreements Regarding Remedies.
     To the fullest extent Grantor may do so, under applicable law, Grantor
hereby:
          (a) agrees that it will not at any time plead, claim or take advantage
of any Laws now or hereafter in force providing for any appraisement, valuation,
stay, extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Obligations;
          (b) waives all rights to a marshalling of the assets of Grantor,
including the Property, or to a sale in the inverse order of alienation in the
event of a foreclosure of the Property, and agrees not to assert any right under
any Law pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;
          (c) waives any right to bring or utilize any defense, counterclaim or
setoff, other than one which denies the existence or sufficiency of the facts
upon which any foreclosure action is grounded. If any defense, counterclaim or
setoff, other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be

-23-



--------------------------------------------------------------------------------



 



tried in an action for money damages, such Claim may be brought in a separate
action which shall not thereafter be consolidated with the foreclosure action.
The bringing of such separate action for money damages shall not be deemed to
afford any grounds for staying the foreclosure action; and
          (d) waives and relinquishes any and all rights and remedies which
Grantor may have or be able to assert by reason of the provisions of any Laws
pertaining to the rights and remedies of sureties.
     Section 9.4 Successors and Assigns.
     All of the grants, covenants, terms, provisions and conditions of this Deed
of Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assigns and to the
successors in trust of Trustee.
     Section 9.5 No Warranty by Beneficiary.
     By inspecting the Property or by accepting or approving anything required
to be observed, performed or fulfilled by Grantor or to be given to Beneficiary
or Trustee pursuant to this Deed of Trust or any of the other Loan Documents,
Beneficiary or Trustee shall not be deemed to have warranted or represented the
condition, sufficiency, legality, effectiveness or legal effect of the same, and
such acceptance or approval shall not constitute any warranty or representation
with respect thereto by Beneficiary or Trustee.
     Section 9.6 Amendments.
     This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.
     Section 9.7 Severability.
     In the event any one or more of the provisions of this Deed of Trust or any
of the other Loan Documents shall for any reason be held to be invalid, illegal
or unenforceable, in whole or in part or in any other respect, or in the event
any one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.
     Section 9.8 Notices.
     All Notices required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail,

-24-



--------------------------------------------------------------------------------



 



postage prepaid, addressed to the party to whom directed at the applicable
address specified in the Preamble to this Deed of Trust (unless changed by
similar notice in writing given by the particular party whose address is to be
changed) or by facsimile. Any Notice shall be deemed to have been given either
at the time of personal delivery or, in the case of courier or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile, upon receipt; provided that service of a
Notice required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in this Deed of Trust or in any other Loan Document or to
require giving of notice or demand to or upon any Person in any situation or for
any reason.
     Section 9.9 Joint and Several Liability.
     If Grantor consists of two (2) or more Persons, the term “Grantor” shall
also refer to all Persons signing this Deed of Trust as Grantor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Trustee or Beneficiary may release, compromise, modify or settle with
any of Grantor, in whole or in part, without impairing, lessening or affecting
the obligations and liabilities of the others of Grantor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Grantor. Section 12.29 of the Loan Agreement
(the “Joint Borrower Provisions”) is by this reference incorporated herein in
its entirety.
     Section 9.10 Rules of Construction.
     The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of
similar import refer to this Deed of Trust in its entirety. The terms “agree”
and “agreements” mean and include “covenant” and “covenants.” The words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.” The headings of this Deed of Trust are for convenience of
reference only and shall not be considered a part hereof and are not in any way
intended to define, limit or enlarge the terms hereof. All references (a) made
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (b) made in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, (c) to
the Loan Documents are to the same as extended, amended, restated, supplemented
or otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State. If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.

-25-



--------------------------------------------------------------------------------



 



     Section 9.11 Governing Law.
     This Deed of Trust shall be construed, governed and enforced in accordance
with the Laws in effect from time to time in the State. It is the intent of
Grantor and Beneficiary and all other parties to the Loan Documents to conform
to and contract in strict compliance with applicable usury Law from time to time
in effect. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the interest taken, reserved, contracted for, charged,
chargeable, or received under this Deed of Trust, or otherwise, exceed the
maximum nonusurious amount permitted by applicable Law (the “Maximum Amount”).
If, from any possible construction of any document, interest would otherwise be
payable in excess of the Maximum Amount, any such construction shall be subject
to the provisions of this Section and shall ipso facto be automatically reformed
and the interest payable shall be automatically reduced to the Maximum Amount,
without the necessity of execution of any amendment or new document. Beneficiary
shall ever receive anything of value which is characterized as interest under
applicable Law and which would apart from this provision be in excess of the
Maximum Amount, an amount equal to the amount which would have been excessive
interest shall, without penalty, be applied to the reduction of the principal
amount owing on the Obligations in the inverse order of its maturity and not to
the payment of interest, or refunded to Grantor or the other payor thereof if
and to the extent such amount which would have been excessive exceeds such
unpaid principal. The right to accelerate maturity of the Note or any other
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and does not intend to
charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of such indebtedness so that
the amount of interest on account of such indebtedness does not exceed the
Maximum Amount. As used in this Section, the term “applicable Law” shall mean
the Laws of the State where the Property is located or where the Obligations are
is payable, or the federal Laws of the United States applicable to this
transaction, whichever Laws allow the greatest interest, as such Laws now exist
or may be changed or amended or come into effect in the future.
     Section 9.12 Entire Agreement.
     The Loan Documents constitute the entire understanding and agreement
between Grantor and Beneficiary with respect to the transactions arising in
connection with the Loan, and supersede all prior written or oral understandings
and agreements between Grantor and Beneficiary with respect to the matters
addressed in the Loan Documents. In particular, and without limitation, the
terms of any commitment by Beneficiary to make the Loan are merged into the Loan
Documents. Except as incorporated in writing into the Loan Documents, there are
no representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in the Loan Documents.
     THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF

-26-



--------------------------------------------------------------------------------



 



PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures on following pages]

-27-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as
of the day and year first written above.

          GRANTOR:

NNN WESTERN PLACE, LLC,
a Delaware limited liability company
      By:   NNN Western Place Manager, LLC,
a Delaware limited liability company,
its Manager
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Manager
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Office        NNN WESTERN PLACE 1, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer        NNN WESTERN PLACE 2, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer       

S-1



--------------------------------------------------------------------------------



 



          NNN WESTERN PLACE 3, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer        NNN WESTERN PLACE 4, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer        NNN WESTERN PLACE 5, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer        NNN WESTERN PLACE 6, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer       

S-2



--------------------------------------------------------------------------------



 



          NNN WESTERN PLACE 7, LLC,
a Delaware limited liability company
      By:   Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company,
its Vice President
      By:   /s/ Jeffrey T. Hanson         Name:   Jeffrey T. Hanson       
Title:   Chief Investment Officer        GREIT — WESTERN PLACE, LP,
a Texas limited partnership
      By:   GREIT — Western Place GP, LLC,
a Delaware limited liability company,
its General Partner
      By:   G REIT Liquidating Trust dated January 22, 2008,
a Maryland Trust,
its Sole Member and Manager
      By:   Gary H. Hunt, W. Brand Inlow, Edward A. Johnson,
D. Fleet Wallace, and Gary T. Wescombe,
as Trustees of the G REIT Liquidating Trust dated January 22, 2008
      By:   /s/ Andrea R. Biller         Name:   Andrea R. Biller       
Title:   Authorized Representative     

S-3



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han     

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han     

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Jeffrey T. Hanson who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF CALIFORNIA
  )    
 
  )    
COUNTY OF ORANGE
  )    

On February 15, 2008, before me, P.C. Han, a Notary Public, personally appeared
Andrea R. Biller who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.

                Signature /s/ Phil C. Han      

My Commission Expires:
June 25, 2011
[Seal] P.C. Han
[Seal] Commission # 1753200
[Seal] Notary Public — California
[Seal] Orange County
[Seal] My Comm. Expires Jun 25, 2011

 